

117 HR 1300 IH: Infrastructure Expansion Act of 2021
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1300IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Jacobs of New York (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo preclude absolute liability in any action against a property owner or contractor for projects receiving Federal financial assistance for infrastructure and transportation development, and for other purposes.1.Short titleThis Act may be cited as the Infrastructure Expansion Act of 2021.2.Preservation of Federal financial assistance for infrastructure and transportation development(a)No absolute liability on projects receiving federal financial assistanceFor any project for which Federal financial assistance is used, directly or indirectly, no action on the basis of absolute liability may be instituted by a covered person against a property owner or a party to a contract relating to the property that is the subject of the project for any injury associated with an elevation or gravity related risk occurring on that project. For any project for which Federal financial assistance is used, a State shall, for any claim brought by a covered person otherwise available against a property owner or contractor for any injury associated with an elevation or gravity related risk, apply a comparative negligence liability standard that considers the comparative negligence of the injured person, when such negligence is a proximate cause of an injury to a person.(b)DefinitionsIn this section:(1)The term absolute liability means liability for a personal injury or death that is imposed without consideration of the responsibility of the injured person, including failure to follow safety instructions or safe work practices in accordance with training provided, failure to utilize provided safety equipment or devices, impairment by the use of drugs or alcohol, or involvement in a criminal act, when such failure, impairment, or act is a proximate cause of an injury to such person.(2)The term covered person means any person who supervises or performs any work on or who is otherwise affiliated with a project.(3)The term elevation or gravity related risk means a hazard related to the effects of gravity either due to the difference between the elevation level of the required work and a lower level or a difference between the elevation level where the worker is positioned and the higher level of the materials or load being hoisted or secured.(4)The term project means the erection, demolition, repairing, altering, painting, cleaning or pointing of a highway, bridge, tunnel, airport, railway, bus or railroad station, depot, pier, building, or any other structure owned or operated by the Federal Government or for which Federal financial assistance is used.(5)The term State includes a port authority, transit agency, public toll authority, metropolitan planning organization, or other political subdivision of a State or local government.(c)Workers’ compensation lawsNothing in this section shall be construed to preempt any law of a State providing for workers’ compensation.(d)Effective dateThis section applies to claims arising from projects in which a State or local government accepts Federal financial assistance on or after January 1, 2021.